DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-14 are currently pending.

Election/Restrictions
3.	Applicant's election with traverse of Group I, claims 1-9, and proanthocyanidin for the species in the replies filed on January 19, 2021 and April 30, 2021 is acknowledged.  The traversal is on the ground(s) that the claimed composition is a cosmetic composition that is not applied to wounded skin as taught in McClung (US 6,579,543); thus, McClung does not establish lack of unity.  This is not found persuasive because the fact that the composition of McClung has a different purpose is evidence that the linking technical feature, i.e. a spruce extract and proanthocyanidin, is not a special technical feature.  Therefore, applicant’s argument is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
4.	Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
5.	Claims 1-9 are examined on the merits in regards to the elected species.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claim(s) recite(s) a composition comprising a combination of a proanthocyanidin monomer or oligomer and a spruce extract which contains hydroxymatairesinol, secoisolariciresinol, conidendrin, lariciresinol or liovil.  The claims state that the proanthocyanidin can be extracted from a vine or grapeseed.  The claims also contain an additional ingredient such as vitamin E or vitamin C.  Grape, spruce, the claimed compounds, and the claimed vitamins are all naturally occurring products as known in the art.  A change in the ratio or amount of compounds to create an "extract” from a plant does not transform the claims into an exemption of the “judicial exception” because amounts/ratios/percentages do not set forth a “markedly different” structure as compared to the naturally-occurring product (see; e.g., Diamond v. Chakrabarty, 447 U.S. 303 (1980)).   Extraction of plants only concentrates and portions the naturally occurring compounds in the plants which are soluble or insoluble in the particular solvent.  General extraction does not necessarily result in a markedly distinct change in the naturally occurring compounds from the plant.  Thus, each of the extracts in turn is a mixture of the naturally occurring compounds found in the particular plants.  Combining the extracts from the individual plants leads to a combination of the naturally occurring compounds from each of the plants.  Thus, the claims are drawn to mixtures of naturally occurring products.  Therefore, the claims are drawn to judicial exceptions.  
There is no indication that mixing the specified extracts together as commensurate in scope with the stated claims changes the structure, function, or other properties of the extracts in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for each extract is a mixture of the naturally occurring 
Claims 4, 5, and 7 state that the ingredients are present in particular concentrations. A change in the ratio or amount of compounds does not transform the claims into an exemption of the “judicial exception” because amounts/ratios/percentages do not set forth a “markedly different” structure as compared to the naturally-occurring product (see; e.g., Diamond v. Chakrabarty, 447 U.S. 303 (1980)).   There is no evidence to show that mixing the claimed ingredients in the claimed amounts results in a product that has markedly different characteristics (structural, functional, or otherwise) in comparison with the naturally occurring counterparts.  Thus, the claimed composition does not have markedly different characteristics from what occurs in the naturally occurring counterparts and is a “product of nature” exception.  Accordingly, the claims are directed to an exception.  
It is noted that pages 20 and 21 of the specification do show a combination of a specific grapeseed extract and a specific Picea abies (spruce) extract that display a markedly distinct characteristic.  However, these results are only shown for a single embodiment.  The claims are 
This judicial exception is not integrated into a practical application because either method steps or a physical manifestation of the administration of a composition are needed to show a practical application.  The claims are drawn to a composition claims rather than method claims and the composition claims do not demonstrate a physical manifestation of the administration of the composition.  Therefore, the judicial exception is not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves.  Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter. 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlnas (WO 2009/101261) and Peron (WO 2011/128714).
	Ahlas teaches a cosmetic composition comprising an extract from spruce which contains hydroxymatairesinol, secoisolariciresinol, conidendrin, lariciresinol, and liovil.  The reference teaches that the composition functions as an antioxidant and sunblocking agent.  In addition, the reference teaches that vitamins C and E can be included in the composition (see pages 2, 6, 15, 25, 32, and 47, for example).

These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in cosmetic sunblocking and antioxidant compositions.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in cosmetic sunblocking and antioxidant compositions, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating cosmetic sunblocking and antioxidant compositions.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
The references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter 
It is noted that pages 20 and 21 of the specification do show a combination of a specific grapeseed extract and a specific Picea abies (spruce) extract that display a synergistic result.  However, these results are only shown for a single embodiment with these specific extracts.  The claims are not limited to this embodiment.  Thus, these results are not considered to be sufficient to overcome this rejection.

8.	No claims are allowed.
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.